IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 98-30829
                             Summary Calendar
                          _____________________

In The Matter Of:      HARRAH’S JAZZ COMPANY, INC.,

                                                                     Debtor.

JOHN L. BRANNON, II,

                                                                  Appellant,

                                   versus

HARRAH’S JAZZ COMPANY, INC.

                                                        Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
            Eastern District of Louisiana, New Orleans
                       USDC No. 97-CV-737-L
_________________________________________________________________

                            December 23, 1998

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*


       John L. Brannon, II, appeals a bankruptcy court’s denial of

his motion for leave to file a proof of late claim.               Because we

find   that    the   district   court   did   not   err   in   affirming   the

bankruptcy court’s ruling, we affirm.

       Brannon was injured in a casino in New Orleans operated by

Harrah’s Jazz Company (“HJC”) in 1995.         HJC was aware of Brannon’s


  *
   Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
injury and, in fact, paid for Brannon’s medical bills.    In 1996,

HJC petitioned for relief under Chapter 11 in bankruptcy court.

The bankruptcy court set the claims bar date for May 15, 1996.

Because Brannon had moved from New Orleans to Florida without

leaving a forwarding address, Brannon did not receive notice of the

claims bar date. Brannon apparently did not pursue this matter due

to a letter from his attorney, representing that he had until

October 26, 1995, to file a claim.     Brannon concluded from this

letter that he had until October 26, 1996, in which to file a

claim.    In August of 1996, Brannon’s new counsel filed his motion

for leave to file a late claim.    The bankruptcy court denied the

motion and the district court affirmed the bankruptcy court’s

ruling.

     On appeal, the question is whether the bankruptcy court abused

its discretion when it concluded that Brannon’s failure to file a

timely claim was not excusable neglect.   There are four equitable

factors to consider in resolving this issue: (1) prejudice to the

debtor, (2) the length and potential impact of delay on judicial

proceedings, (3) the reason for delay, and (4) whether the movant

acted in good faith.    Pioneer Inv. Serv. v. Brunswick Assoc., 507

U.S. 380, 395 (1993).

     The bankruptcy court concluded that, in this case, the delay

would prejudice HJC for two reasons.    First, HJC had vacated the

casino premises without retaining evidence related to Brannon’s

claim.    Second, because the reorganization plan calls for HJC to

pay 100% dividends to all general unsecured creditors, HJC could be

subjected to claims that were not anticipated by the reorganization
plan.   The bankruptcy court also concluded that eight months

amounted to a significant delay.     Finally, the bankruptcy court

found that Brannon had not advanced an acceptable reason for the

delay. Based on these factors, the bankruptcy court concluded that

Brannon’s delay was not excusable.

     After careful review of the record and study of the briefs, we

conclude that the district court did not err in affirming the

bankruptcy court’s ruling.

                                                  A F F I R M E D.